Citation Nr: 0508175	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-17 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served in the National Guard from 1987 to 1992, 
during which he had verified active duty for training from 
April 1988 to September 1988 and a period of active duty from 
November 1990 to May 1991.  From January 23, 1991 to May 6, 
1991 he served in Southwest Asia, during the Persian Gulf 
War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the December 1997 rating decision 
granted service connection for irritable bowel syndrome 
(IBS), but denied service connection for generalized anxiety 
disorder (due to an undiagnosed illness), sleep disorder (due 
to an undiagnosed illness), and headaches.  The statement of 
the case (SOC) included the issues of the evaluation of the 
service-connected irritable bowel syndrome, as well as 
entitlement to service connection for the generalized anxiety 
disorder, sleep disorder, and headaches.  The veteran, in his 
VA Form 9 filed in November 1998, did not indicate which 
issues he wished to appeal, but indicated that he would 
present evidence and argument at a "local hearing." A 
statement dated on the date of the scheduled hearing in 
January 1998 cancelled the hearing.  In addition, the veteran 
specifically withdrew the appeal concerning the evaluation of 
the irritable bowel syndrome.  He also indicated that he 
wished to "rearrange[]" the issues on appeal to add the 
sleep disorder (identified as issue number 3 on the SOC) to 
the claim for a "nervous disorder", and to change the claim 
for a "nervous disorder" (identified as issue number 2 on 
the SOC) into a claim for secondary service connection.  
Later, in March and May 2004 rating decisions, the RO denied 
the claim for service connection for "major depressive 
disorder, recurrent claimed as Nervous disorder as secondary 
to the service-connected disability of Irritable bowel 
syndrome, claimed as stomach disorder, diarrhea."  The 
veteran was notified of these rating decisions by letters 
dated March 27, 2004 and May 24, 2004, respectively.  The 
veteran has not appealed the denial of secondary service 
connection for a psychiatric disorder.  The only issue in the 
August 2004 supplemental SOC is the issue of entitlement to 
service connection for headaches.  

The Board also notes that, on the back of his February 1998 
notice of disagreement, the veteran said: "I would like to 
claim the condition of weakness as S.C. [service 
connection]"  While not explicitly so stated, this statement 
appears to have been intended as a separate claim for another 
undiagnosed disorder based upon service in the Gulf War.  The 
veteran did not specifically assert that weakness is related 
to service-connected IBS.  The record does not indicate that 
the RO has addressed this matter.  This matter is REFERRED to 
the RO for appropriate action.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is in order before the claim 
of entitlement to service connection for headaches can be 
adjudicated on its merits.

The July 2004 VA compensation and pension "neurological 
disorders" (C&P) examination report contains the diagnosis 
of "chronic recurring headaches with migrainous features as 
described and with the chronological history as given by 
veteran.  However, service medical records are silent for 
headaches during active duty."  An August 2004 handwritten 
addendum to the July 2004 examination report contains only 
the date, signature and title of another VA doctor, and the 
statement:  "Opinion: Based on the objective evidence, 
veteran's headaches are not due to military service."  

The basis for the single-sentence handwritten opinion is not 
at all clear.  Moreover, it is not at all clear whether the 
statement that "service medical records are silent for 
headaches during active duty" took into account sick slips, 
dated December 4 and 11, 1990, and the resultant treatment 
notes of the same dates.  These sick slips and treatment 
records include notations of complaints of headaches, among 
other complaints, although none of these documents contain a 
diagnosis referable to headaches. 

The Board acknowledges that the April 1991 separation medical 
report and report of medical history do note normal clinical 
findings for the head and neurologic system, as well as the 
veteran's denial of recurrent headaches.  The Board also 
notes that the December 1990 complaints of headache occurred 
before the veteran's service in Southwest Asia.  Nonetheless, 
as the February 1997 VA general medical examination report 
and the July 2004 C&P report indicate that the veteran has 
reported recurrent headaches since his active military 
service, the Board concludes that clarification of the 
opinion contained in the 2004 C&P report is needed to 
determine what disorder the veteran now has with respect to 
complaints of recurrent headaches, if any, and whether it 
bears any relationship to the headaches reported in service 
in December 1990.

In light of the foregoing, the Board REMANDS this claim for 
the following actions:

1.  Refer the claim to the VA medical 
examiner who provided the August 2004 
addendum opinion, if possible, or, if 
this doctor is unavailable, to another VA 
medical doctor, to review the entire 
claims file and then render an opinion as 
to (a) what disorder, if any, the veteran 
now has with respect to complaints of 
recurrent headaches; and (b) if so, 
whether the disorder is at least as 
likely as not (i.e., by a probability of 
50 percent), less likely than not (i.e., 
by a probability less than 50 percent), 
or more likely than not (i.e., by a 
probability greater than 50 percent) 
related to headaches reported in December 
1990.  
 
If the examiner determines that the 
opinion requested above requires another 
examination of the veteran, schedule him 
for such examination.

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on any requested issue or 
question without resorting to conjecture 
or speculation, he should so state and 
explain the reasons therefor.  

A complete copy of this remand order 
should be made available to the examiner.

The resulting report should be associated 
with the claims folder.

2.  After completing the above, review 
the entire claims file and readjudicate 
the claim.  If any determination remains 
unfavorable to the veteran, then he and 
his representative are to be provided an 
updated Supplemental Statement of the 
Case, specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The appellant is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


